DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further review of the claims, none of the prior art disclose a combination of all the limitation of claim 1 such as “
 a storage pouch for teeth transparent straightener, comprising:
a pouch body having a plurality of packaging materials having at each entrance a zipper for opening and closing configured to insert and withdraw the plurality of transparent straighteners individually, and having a perforated line in each of a plurality of adjacent packaging materials;
an interior material inserted and placed within each of the plurality of packaging materials to carry out position fixing of an upper dentition straightening frame and a lower dentition straightening frame composing the transparent straightener, and
a straightening confirmation unit having a mirror facet consisting of mirror coating layers and having an expected image printed on the mirror facet to match a patient’s orthodontic teeth based on the patient’s orthodontic teeth data to compare and confirm the patient’s real teeth projected on the mirror facet and expected image printed on the mirror facet.
Some of the closest prior art includes Kuo (2005/0003319) which discloses a dental appliance sequences with plurality of pouch with a plurality of packaging material having perforation line in each of a plurality of adjacent packaging material  holding plurality of dental appliances.
	Alas (8,181,786) and Gauger (8,220,624) and Dotson (6.383.504) all discloses mirror facet being position on the outside of package material.
	Moore (2008/0114139), Konig (2015/0136624) and Nihei ((2013/0180870) all discloses an interior material carry out position fixing of a dentition straightening frames
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736